KEARSE, Circuit Judge,
dissenting in part:
I respectfully dissent from so much of the majority decision as vacates the district court’s denial of a preliminary injunction. Though it would have been more helpful if the findings of the district court had been more explicit and complete, I cannot conclude that the court’s denial of the motion by plaintiff Polymer Technology Corporation (“Polymer”) for a preliminary injunction against the sale of Polymer products by defendant Emile Mimran to retailers was an abuse of discretion. See generally Coca-Cola Co. v. Tropicana Products, Inc., 690 F.2d 312, 315 (2d Cir.1982) (ultimate question on appellate review of a district court’s denial of a preliminary injunction is whether or not the court abused its discretion). I have both doctrinal and factual difficulties with the majority opinion.
First, I question the majority’s suggestion that a manufacturer’s unilateral intent to place a customer-class restriction on distribution, not embodied in any provision in its contracts with its distributors, will of itself suffice to support a claim of trademark infringement against a person who purchases from those distributors and resells to a class of customers to whom the manufacturer would prefer to sell directly. The majority provides no authority that supports this proposition. El Greco Leather Products Co. v. Shoe World, Inc., 806 F.2d 392 (2d Cir.1986), cert. denied, 484 U.S. 817, 108 S.Ct. 71, 98 L.Ed.2d 34 (1987), cited in the majority opinion, does not support it because in that case there existed a contractual provision barring any sale of the goods absent satisfaction of a condition that in fact remained unfulfilled. Similarly, in Original Appalachian Artworks v. Granada Electronics, 816 F.2d 68 (2d Cir.), cert. denied, 484 U.S. 847, 108 S.Ct. 143, 98 L.Ed.2d 99 (1987), there existed a contractual restriction limiting the sale of licensed products to within the distributor’s licensed territory, and even then only to those purchasers who would agree not to use or resell the products outside the licensed territory. In the present case, the district court found that Polymer’s contract with its distributors “contains no restriction concerning the identity of persons to whom the Kits may be sold.” Though Polymer introduced postcontract correspondence in which it had sought unilaterally to enforce a customer limitation on its distributors, the court’s finding that there was no such contractual restriction is not erroneous, much less clearly erroneous.
Second, the majority believes that the district court “did not focus on” evidence submitted by Polymer in the form of declarations and deposition testimony of detectives it had used to investigate Mimran and others. Majority opinion ante at 62. Whether the majority holds this belief merely because the district court did not mention the evidence or because the majority thinks the evidence so compelling that a injunction was required, I cannot agree.
Though the district court did not mention Polymer’s detectives’ statements and stated that there was no evidence to support the claim of tampering, I am unable to conclude that the court was unaware of the evidence. The papers submitted in support of the motion for a preliminary injunction *66included the declarations and deposition testimony that the majority says the district court did not consider. Further, following the court’s denial of the motion, Polymer moved for a stay pending appeal, pointing out that the court had said there was no evidence of tampering and specifically calling the court’s attention to the detectives’ statements. The district court appeared to agree with defendants that Polymer was merely rehashing evidence presented in support of the injunction motion, and I do not see how we can conclude that the court was unaware of this evidence. I interpret the court’s statement that Polymer "produced no evidence to support the claim that defendants either break the tamper-resistant seal, or in any way alter the packaging of its product,” as meaning that in the court’s view Polymer had produced no credible or sufficiently probative evidence to support its claim.
Further, there was a considerable amount of evidence in the record to lead the district court to the conclusion that the statements by Polymer’s investigators, alleging that they had seen Mimran employees tampering with the packaging of Polymer’s products, were not sufficiently credible to warrant the granting of an injunction against Mimran. For example, although, as quoted by the majority ante at n. 9, Polymer’s investigator Stephen Petro testified at deposition that on September 11, 1991 he had seen a Mimran employee opening Polymer kits and removing the contents and putting them into different boxes, Petro had previously submitted a declaration in support of Polymer’s motion for a temporary restraining order in which he described his September 11 visit to Mim-ran’s warehouse but had not mentioned such observations. He had no explanation for why he had not. Such a discrepancy alone would suffice to allow a district court to deem the deposition testimony insufficiently credible to warrant an injunction.
Further, the physical evidence did not support the detectives’ claims. Polymer’s private investigator, Steven Iken, testified at his deposition that he and investigators he supervised had made 6-10 "garbage pulls” in order to search through Mimran’s garbage; they never found any Polymer packaging. They also had photographed Mimran’s garbage; no Polymer packaging was revealed in the pictures. In addition, Petro claimed to have had an undercover conversation with Mimran in which the latter stated that he “bought the systems in bulk and then broke them down and sold them individually,” and that he could provide Petro with individual solutions from the kits. Confirmation of that claim could have been presented to the court if Petro had simply purchased such an individual solution from Mimran. He chose not to provide that substantiation by making such a purchase.
Given the record as a whole, it was well within the bounds of the district court’s discretion to conclude that Polymer’s investigators’ allegations and characterizations were insufficient to require the court to exercise its equitable power to enjoin Mim-ran from distributing Polymer products.
Finally, several other facets of the record are noteworthy. Petro conceded that he was aware of no evidence of any tampering by Mimran with the solution in any of Polymer's bottles. Iken admitted that though he had discovered counterfeiting by a company called Worldwide Scents, Inc. (see majority opinion ante at n. 7), he never uncovered any connection between that counterfeiting and Mimran. Several defendants other than Mimran conceded that they had engaged in counterfeiting; those defendants have been enjoined. As to Mimran, the court found that the evidence before it did not suggest that there was any threat to public health or safety such as to justify invocation of the court’s equitable powers. Lastly, any notion that Polymer’s goodwill was jeopardized by Mim-ran’s sale of the professional kits to retailers because of the kits’ sketchy ingredient disclosures is belied by the district court’s finding, supported by Polymer’s acknowl-edgement, “that the description of ingredients on the Kits is almost identical to, if not more detailed than, the description of the ingredients listed on” certain of Polymer’s own retail packages.
*67On this record, I cannot agree with the majority that the denial of a preliminary injunction against Mimran was an abuse of discretion.